Citation Nr: 0921321	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus 
and/or Agent Orange exposure. 

4.  Entitlement to service connection for a lung disability, 
including emphysema or chronic obstructive pulmonary disease, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the RO that 
denied the Veteran's claims.  The Veteran filed a timely 
appeal of these determinations to the Board.  

In September 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

The issues of entitlement to service connection for diabetes 
mellitus and peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the Veteran has athlete's foot that was incurred in or 
aggravated by active service.

2.  A lung disability, to include chronic obstructive 
pulmonary disease and emphysema, was not incurred in or 
aggravated by active service, nor is such condition presumed 
to have been incurred therein.


CONCLUSIONS OF LAW

1.  Athlete's foot was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A lung disability, to include chronic obstructive 
pulmonary disease and emphysema, was not incurred in or 
aggravated by active service, nor is such disability presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in August 2004 and March 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The Veteran's claims were 
readjudicated in March 2007 after he received this notice and 
had an opportunity to respond.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, the 
Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, a review of the Veteran's medical records do 
not indicate that he has been diagnosed with athlete's foot.  
And without a current diagnosis, a claim of service 
connection for these conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has been diagnosed with and treated for chronic 
obstructive pulmonary disease and emphysema, among other lung 
conditions.  A review of the Veteran's medical records, 
however, does not indicate that the Veteran had this or any 
other lung disability in service or within one year after 
service.  Upon service separation, the veteran's lungs were 
indicated to be normal.  The Veteran's treatment records also 
do not contain any medical opinion linking the Veteran's 
current lung conditions with his active service.

In this regard, the Veteran contends that his chronic 
obstructive pulmonary disease and emphysema may be the result 
of exposure to Agent Orange in service.  The regulations 
regarding Agent Orange provide that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

Here, however, chronic obstructive pulmonary disease and 
emphysema are not among the diseases identified in 38 C.F.R. 
§ 3.309 as being associated with herbicide exposure.  
Therefore, even if the Veteran had been exposed to Agent 
Orange in service, presumptive service connection for the 
Veteran's lung condition is not available under 38 C.F.R. 
§ 3.309(e).  

In this case, the Board notes that the Veteran had not been 
afforded a VA examination in order to address whether he has 
athletes foot or whether his lung disability, including 
chronic obstructive pulmonary disease and emphysema, are 
related to his service.  Under VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of 
athlete's foot and, while there is a diagnosis of a lung 
disability, including chronic obstructive pulmonary disease 
and emphysema, there is no medical evidence indicating that 
theses disabilities are related to active duty service.  38 
C.F.R. § 3.159(c)(4) (2002); see also Wells v. Principi, 326 
F.3d 1381 (2003); Charles v. Principi, 16 Vet. App. 375 
(2002).  The Board therefore concludes that a VA examination 
of the Veteran is not necessary in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims. 


ORDER

Service connection for athlete's foot is denied. 

Service connection for a lung disability, to include 
emphysema or chronic obstructive pulmonary disease, is 
denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for diabetes mellitus type II and peripheral 
neuropathy must be remanded for further action.

Here, the Board notes that in testimony before the Board, the 
Veteran reported that he served in Thailand during his active 
service.  He stated that he was stationed at two differed 
bases, Udorn and Utapow.  While stationed at these bases, the 
Veteran reported that the perimeter fences of the bases were 
sprayed with defoliants approximately 50 to 100 yards wide.  
This was to provide clearance around the fences for security 
purposes.  The Veteran testified that he believed that Agent 
Orange was used at these bases while he was stationed there 
and that he was therefore exposed to Agent Orange and should 
be entitlement to the presumption found in 38 C.F.R. § 3.309.  

The Veteran also testified that he was diagnosed with 
diabetes mellitus approximately 5 or 6 years ago and that his 
feet have been numb for years.  The veteran's medical records 
also contain a diagnosis of diabetes mellitus type II, and 
indicate that the Veteran has had numbness in his left foot 
since approximately 2000 and in his right foot since 
approximately 2002.  The Veteran was also indicted to have 
numbness in the tops of his fingers since late 2005. 

Based on the foregoing, the Board finds that these issues 
must be remanded, and that upon remand, the RO should 
determine the dates that the Veteran was stationed at the 
bases at Udorn and Utapow, Thailand, and then attempt to 
obtain records related to the use of Agent Orange, if any, at 
these bases during the Veteran's tenure at each location.  
The RO should also determine from the Veteran's MOS and duty 
stations at these bases, whether it is likely that the 
Veteran was exposed to Agent Orange during his service in 
Thailand.  

The RO should also schedule the Veteran for a VA examination 
in order to determine whether the Veteran has diabetes 
mellitus type II and any related disabilities, to include 
peripheral neuropathy, and if so, whether the Veteran's 
disabilities are related to his active service and whether 
any peripheral neuropathy is secondary to diagnosed diabetes 
mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to 
determine the dates that the Veteran was 
stationed at the bases at Udorn and 
Utapow, Thailand, and then attempt to 
obtain records related to the use of 
defoliants, including Agent Orange, if 
any, at these bases during the Veteran's 
tenure at each location.  The RO should 
also determine from the Veteran's MOS and 
duty stations at these bases whether it 
is likely that the Veteran was exposed to 
Agent Orange during his service in 
Thailand. 

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether he has diabetes mellitus type II 
and peripheral neuropathy that is related 
to or had its onset during service, to 
include exposure to Agent Orange, or is 
caused or aggravated by a service-
connected disability.  All necessary 
special studies or tests should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any diabetes mellitus and peripheral 
neuropathy found to be present.  If the 
examiner diagnoses the Veteran as having 
diabetes mellitus type II and peripheral 
neuropathy, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's diabetes 
mellitus and/or peripheral neuropathy is 
related to the Veteran's active service, 
and whether any peripheral neuropathy is 
secondary to any diagnosed diabetes 
mellitus.  Also, if peripheral neuropathy 
is diagnosed, the initial date of onset 
of this disability should be noted.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


